Citation Nr: 1411452	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.  

2.  Entitlement to service connection for insomnia.  

3.  Entitlement to service connection for erectile dysfunction to include special monthly compensation due to the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from March 1972 to September 1989.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in September 2007 and December 2008.

In August 2013, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that further development of the evidence is necessary with respect to the issues of entitlement to service connection for sleep apnea, insomnia, and erectile dysfunction.  Accordingly, the case is remanded to the VA Appeals Management Center (AMC) in Washington, D. C.  


REMAND

The AMC must perform the following actions:

1.  Through official channels, such as the National Personnel Records Center, the AMC must request the report of the Veteran's service retirement examination.  

Efforts to obtain that report must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such report must be verified by each Federal department or agency from whom it is sought.  

2.  The Veteran contends that his sleep apnea was first manifested in service by his many complaints of insomnia.  In the alternative, he contends that it is proximately due to or has been aggravated by his service-connected asthma and/or his service-connected allergic rhinitis.  He has presented evidence such as June 2007 and April 2008 reports from J. C., D.O. and R. R. S., M.D, respectively, concerning the potential relationship between sleep apnea and asthma and other allergy-related disorders.  

In March 2008, the Veteran was examined by the VA to determine the nature and etiology of any sleep disorder found to be present.  The VA examiner was asked to consider and did render opinions as to direct service connection for sleep apnea and whether the sleep apnea was proximately due to asthma.  However, the VA examiner was not asked to consider any potential relationship between sleep apnea and allergic rhinitis.  In addition, the VA examiner was not asked to consider the possibility that the Veteran's sleep apnea was aggravated by his asthma or allergic rhinitis.  

When the actions in Part 1 above have been completed, the AMC must schedule the Veteran for a sleep examination to determine the nature and etiology of any sleep disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

If a sleep disorder is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  If insomnia is diagnosed, the examiner must state whether it is a chronic, stand-alone disorder or whether it is a manifestation of a larger disorder.   

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's current sleep disorder was first manifested in service by his complaints of insomnia.  

In addition, the VA examiner must render an opinion as to whether it is at least as likely as not that the Veteran's current sleep disorder is caused or aggravated by his service-connected asthma and/or his service-connected allergic rhinitis.  

In considering the possibility of aggravation, the examiner must state whether there has been an increase in the severity of the sleep disorder that is proximately due to or has been aggravated by the Veteran's service-connected allergic rhinitis and/or his service-connected asthma and not the natural progress of the sleep disorder.  

Please note:  Temporary or intermittent flare-ups of the erectile dysfunction are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the VA examiner must state how and why he or she reached the opinion they did.  If the VA examiner cannot reach an opinion without resorting to speculation, he or she must state why that is so.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

3.  The Veteran contends that his erectile dysfunction had its onset in service and was associated with his many inservice complaints of premature ejaculation.  

In September 2007, when the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction, it stated that the Veteran did not have that diagnosis in the service.  However, such a diagnosis was made in service, following a December 1987 consultation with the Urology Service.  During treatment in March 1980, the Veteran denied having any difficulty with erections.  

During the course of the appeal, the Veteran raised contentions to the effect that his erectile dysfunction has been caused by unspecified medication(s) which he is taking for a service-connected disorder(s).  

Ask the Veteran to identify the medication(s) which has caused or aggravated his erectile dysfunction.  Also ask him to identify the disorder for which he is taking the medication.  

When the foregoing actions and the actions in Part 1 above have been completed, the AMC must schedule the Veteran for a genitourinary examination to determine the nature and etiology of any erectile dysfunction found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

If erectile dysfunction is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's current erectile dysfunction was first manifested in service by his complaints or premature ejaculation and/or the erectile dysfunction for which he was treated in December 1987.  

The VA examiner must also render an opinion as to whether it is at least as likely as not that the Veteran's current erectile dysfunction is caused or aggravated by the medication(s) which he is taking for a service-connected disorder(s).  

In considering the possibility of aggravation, the examiner must state whether there has been an increase in the severity of the erectile dysfunction that is proximately due to or the result of the medication and not the natural progress of the erectile dysfunction.  

Please note:  Temporary or intermittent flare-ups of the erectile dysfunction are not sufficient to be considered aggravation, unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the VA examiner must state how and why he or she reached the opinion they did.  If the VA examiner cannot reach an opinion without resorting to speculation, he or she must state why that is so.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

4.  In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

5. When the actions requested in parts 1, 2, and 3, and, if necessary, part 4, have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a sleep disorder, claimed as sleep apnea; entitlement to service connection for insomnia; and entitlement to service connection for erectile dysfunction to include special monthly compensation due to the loss of use of a creative organ.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


